October 22, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           YOBY FRIEBIG, Appellant

NO. 14-12-01166-CV                          V.

                         THOMAS FIEBIG, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Thomas
Fiebig, signed October 15, 2012, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. Because Christopher
Trusky d/b/a Land Survey Co. has not appealed, we order that portion of the
judgment of the court below against him AFFIRMED. We further order that
portion of the judgment of the court below against Yoby Fiebig REVERSED and
ordered severed and REMANDED for proceedings in accordance with this court’s
opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Thomas Fiebig.

      We further order this decision certified below for observance.